TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00166-CV



                                       Tony Davis, Appellant

                                                  v.

Wells Fargo Bank, N.A., as Trustee for Carrington Mortgage Loan Trust, Series 2006-NC4
     Asset-Backed Pass-Through Certificates; Carrington Mortgage Services, LLC;
    Juanita Strickland; Janie Mucha; Atlantic & Pacific Foreclosure Services, LLC;
                 Malcolm Cisneros; and William G. Malcolm, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
     NO. D-1-GN-11-003315, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Tony Davis appeals from a summary judgment in his suit alleging wrongful

foreclosure and other claims against Wells Fargo Bank, N.A., as Trustee for Carrington Mortgage

Loan Trust, Series 2006-NC4 Asset-Backed Pass-Through Certificates; Carrington Mortgage

Services, LLC; Juanita Strickland; Janie Mucha; Atlantic & Pacific Foreclosure Services, LLC;

Malcolm Cisneros; and William G. Malcolm (collectively, the Defendants).1 We will affirm the

district court’s judgment.


                                         BACKGROUND

                The Defendants’ unchallenged summary-judgment evidence shows that in 2006,

Tony Davis bought the real property at issue and signed a deed of trust and note in favor of


       1
           Davis’s petition named others who were never served and thus were not parties to the suit.
Network Funding, L.P. in exchange for a mortgage loan of $503,920.00. Davis defaulted on the

note, and his failure to cure the default ultimately resulted in a foreclosure sale, at which Wells Fargo

purchased the property. Davis sued the Defendants alleging wrongful foreclosure, fraud, civil

conspiracy, and lack of due process, and seeking a quiet-title declaration that he is the “true and valid

owner of the property in question.” Davis also filed a lis pendens notice.

                The Defendants filed a traditional and no-evidence motion for summary judgment,

contending that Davis should take nothing on his claims against them.2 Davis filed a response to the

motion, but no evidence, and did not object to any of the Defendants’ summary-judgment evidence.

After the hearing, the district court signed an order granting summary judgment in favor of the

Defendants without specifying the grounds for its ruling. This appeal followed.


                                            DISCUSSION

                Davis’s appellate arguments do not specifically address the Defendants’ motion

for summary judgment and do not identify any appellate issues. We construe Davis’s arguments as

raising an issue challenging the basis for the Defendants’ summary judgment, i.e., the right to

foreclose.3 Within that issue, he contends that: (1) the note was void because the deed of trust and


        2
           The Defendants incorporated their summary-judgment arguments into a motion to
expunge the lis pendens. The trial court granted the expunction in a separate order when it granted
the Defendants’ summary judgment. See Tex. Prop. Code § 12.0071(c)(2) (providing that court
shall order notice of lis pendens expunged if court determines that claimant fails to establish by
preponderance of evidence “the probable validity of the real property claim”).
        3
          Because the standards for reviewing a summary judgment are well established and
undisputed on appeal, we do not repeat them here. See, e.g., Tex. R. Civ. P. 166a(c), (i); City of
Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005). We usually review a trial court’s summary-
judgment order under the no-evidence standard first and proceed to review the traditional summary
judgment. See Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 600 (Tex. 2004); see also Tex. R.
Civ. P. 166(a)(i). Here, we address the court’s ruling on the traditional summary judgment first

                                                   2
note were separated (which Davis suggests was a “bifurcation” of the security instrument from the

negotiable instrument); (2) there was no valid lien on the property; and (3) removal of the lis pendens

against the property was improper.4 In their traditional motion, the Defendants attached evidence

demonstrating that Wells Fargo is the owner and holder of the note and deed of trust and that

foreclosure was proper.


No “bifurcation” of note and deed of trust

                Davis argues that the note was void because the deed of trust and note were separated

or “bifurcated.” This argument appears to complain about the assignment of the deed of trust and

note from Network Funding to New Century.

                The Defendants averred that the assignment of the deed of trust from

Network Funding to New Century was lost before it was recorded. However, the assigned note

from Network Funding to New Century was provided in the summary-judgment evidence, and the




because it is dispositive. See Poag v. Flories, 317 S.W.3d 820, 825 (Tex. App.—Fort Worth 2010,
pet. denied); see also Tex. R. App. P. 47.1 (requiring “written opinion that is as brief as practicable,”
addressing all issues that are raised and necessary to final disposition).
        4
          For the first time on appeal, Davis argues that the note was a forgery, the document
presented for securitization violated Texas and New York securities law, his warranty deed was
invalid, defense counsel made willful misrepresentations, and the “judge and prosecutor do not
have their oaths of office.” We do not address these arguments because a party may not raise on
appeal new reasons why a summary judgment should have been denied. See Tex. R. App. P. 33.1
(discussing preservation of error); Tex. R. Civ. P. 166a(c) (stating that “[i]ssue not expressly
presented to the trial court by written motion, answer or other response shall not be considered on
appeal as grounds for reversal” and that court renders judgment on evidence “on file at the time of
the hearing, or filed thereafter and before judgment with the permission of the court”); City of
Houston v. Clear Creek Basin Auth., 589 S.W.2d 671, 678-79 (Tex. 1979); see also Mansfield State
Bank v. Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978) (noting that pro se litigants must comply with
applicable procedural rules, otherwise they would be given unfair advantage over litigants
represented by counsel).

                                                   3
mortgage followed the note that it secured. See Campbell v. Mortgage Elec. Registration Sys., Inc.,

No. 03-11-00429-CV, 2012 Tex. App. LEXIS 4030, at *11 (Tex. App.—Austin May 18, 2012,

pet. denied) (mem. op.) (“[w]hen a mortgage note is transferred, the mortgage or deed of trust is also

automatically transferred to the note holder” (citing J.W.D., Inc. v. Federal Ins. Co., 806 S.W.2d 327,

329-30 (Tex. App.—Austin 1991, no writ))). Thus, there was no “bifurcation” of the note and deed

of trust because when Network Funding assigned the note to New Century, that assignment also

served to transfer the deed of trust to New Century. See id.

               Further, Davis’s deed of trust authorized his lender, Network Funding, or “any holder

of the Note who is entitled to receive payment under the Note” to invoke the power of sale in the

event of Davis’s uncured default. Here, after a series of transactions, Wells Fargo was a “holder

of the Note” and as such, had power to foreclose under the specific terms of Davis’s deed of trust.

               The series of transactions began with Network Funding’s assignment of the note

and the deed of trust to New Century Mortgage. The Defendants’ unchallenged summary-judgment

evidence shows that New Century indorsed the note in blank, effectively making the note payable

to its bearer. See Tex. Bus. & Com. Code § 3.205(b) (discussing blank indorsement). New Century

filed for bankruptcy. It sold its servicing business to Carrington Mortgage Services, LLC, and

executed a limited power of attorney appointing Carrington Mortgage as its attorney-in-fact

and authorizing Carrington Mortgage to take various actions (including executing deeds of

trust/mortgage note indorsements, executing assignments of deed of trust/mortgage documents, and

any other action arising in the normal course of servicing). Carrington Mortgage, as attorney-in-fact

for New Century, executed an assignment of the deed of trust “together with the note or notes therein




                                                  4
described” to Wells Fargo. The note, indorsed in blank, is payable to its bearer—Wells Fargo. Thus,

under the deed of trust, Wells Fargo was a “holder of the note” with the power to foreclose.


Davis’s remaining arguments

               Davis’s arguments that “no valid lien exists on the property” and that the lis pendens

should not have been expunged are based entirely on his contention that the foreclosure was

wrongful. Similarly, his claims of wrongful foreclosure, fraud (for inducing him into a “fraudulent

mortgage”), civil conspiracy (for a “sham foreclosure”), lack of due process (seeking return of his

original note and deed of trust “before possession of the house can be finalized by Defendants”), and

his requested declaration that he is the “true and valid owner of the property in question” complain

of alleged deficiencies in the process leading to foreclosure. The Defendants’ summary-judgment

evidence negates Davis’s allegations that the mortgage was “fraudulent,” that the foreclosure was

a “sham,” that the note and deed of trust should be returned to Davis before possession of the

house is finalized, and that Davis should be declared the owner of the property. Because we have

concluded that the foreclosure was not wrongful, these remaining arguments fail.


                                         CONCLUSION

                We overrule Davis’s issue on appeal and affirm the district court’s judgment.




                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Puryear and Goodwin

Affirmed

Filed: August 31, 2015

                                                 5